DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the amendment/remarks filed on 12/28/2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 12-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ki [US 20190179685 A1 – Abstract and paras. 0007-0008; 0027-0046].  
Regarding Claim 1.    Ki [US 20190179685 A1] discloses [Figs., 1-10], A power management integrated circuit, comprising:  a voltage regulator (as a regulated voltage (via monitoring of a voltage feedback – or voltage regulator for e.g. read/write operations) is provided to generate an output voltage (via 112); and bleed circuit (as 104, via dynamic power limit of 102 (e.g. as enables control of reduced voltage provided to the array 108, see paras. 0039-0042)), coupled to the voltage regulate (as the regulated voltage provided (or a voltage regulator) for e.g. read/write operation), that is activated during a shutdown process (as when shutdown, see para. 0034), to reduce the output voltage and prevent restarting (as preventing restart of full power and (see Abstract; paras. 0007-0008; 0027-0046)
Regarding Claim 13.    Ki [US 20190179685 A1] discloses [Figs., 1-10], A method implemented in a power management integrated circuit, the method comprising: generating, using a voltage regulator a voltage regulator (as a regulated voltage (via monitoring of a voltage feedback – or voltage regulator for e.g. read/write operations of the power management integrated circuit (e.g. 104/110), an output voltage (via 112); and during a shutdown process (as when shutdown, see para. 0034): activating a bleed function (as 104 via dynamic power limit of 102 (e.g. as enables control of reduced voltage provided to the array 108, see paras. 0039-0042)) of the power management integrated circuit (100); and reducing the output voltage using the bleed function. 14.)   further comprising, when the bleed function is activated: comparing the output voltage to a threshold (see paras. 0007-0008; 0030 of 110/112; and Fig. 4); generating an output (as e.g. a command output) from the comparing; and allowing or preventing restart (as preventing restart of full power and performance upon a subsequent power-on, e.g. see Fig. 2) of the output voltage based on the output generated from the comparing.;  15.) further comprising:  receiving the threshold from outside of the power management integrated circuit. (via 102); 17.) wherein the bleed function remains activated while the output voltage is higher than the threshold during the shutdown process. (via Fig. 2, 208)  (see Abstract; paras. 0007-0008; 0027-0046)
Regarding Claim 18.    Ki [US 20190179685 A1] discloses [Figs., 1-10], A method, comprising:  programming into a power management integrated circuit (e.g. 104/110) a threshold (see paras. 0007-0008; 0030 of 110/112; and Fig. 4) according to a voltage (as e.g. a write/erase voltage) requirement of a non-volatile memory (of 108); and coupling the power management integrated circuit and the non-volatile memory in a memory system; wherein: during a normal operation (e.g. a write operation) of the memory system, the power management integrated circuit generates and supplies a voltage (as a target voltage to an array 108) to the nonvolatile memory; and during a shutdown process (as when shutdown, see para. 0034) of the memory system, a bleed function circuit (as 104 via dynamic power limit of 102 (e.g. as enables control of reduced voltage provided to the array 108, see paras. 0039-0042)) of the power management integrated circuit reduces the voltage below the threshold before allowing restart (as preventing restart of full power and performance upon a subsequent power-on, e.g. see Fig. 2) of the memory system.; 19.)    wherein the threshold is programmed into the (see Abstract; paras. 0007-0008; 0027-0046)

Conclusion
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues, “The prior art reference Ki fails to disclose Applicant’s claimed PMIC that includes a bleeder which, in response to a shutdown signal, brings the voltage applied to a non-volatile memory down to a level that is below a programmable threshold, before allowing the voltage of the non-volatile memory to be powered up again to a level for normal operations.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a bleeder which, in response to a shutdown signal, brings the voltage applied to a non-volatile memory down to a level that is below a programmable threshold, before allowing the voltage of the non-volatile memory to be powered up again to a level for normal operations”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). None the less, a second non-final is provided to further clarify the Examiner’s interpretation of the claims. Applicant is reminded that the Examiner is obligated to the broadest reasonable interpretation of the claims. 

Allowable Subject Matter
Claim(s) 5-11, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner's Note(s)
Examiner has cited particular numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well.  In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY E LEE III/Examiner, Art Unit 2838